DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 09/14/20.
Claims 1-14 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/14/20 has been acknowledged.

Priority
The examiner acknowledges that the instant application claims priority from foreign application, JP 2018-051936, filed on 03/20/18, and therefore, the claims receive the effective filing date of March 20, 2018.  







	Claim Rejections - 35 USC § 112(b)


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

            Claims 1 and 13-14 recite the limitation “a carrying-in form of a product” which renders the claim indefinite because it is unclear what a “carrying-in form” is. Does Applicant mean the shopping method a customer uses or what the product the customer is using? For purposes of this examination, the Examiner will interpret the limitation to mean the method or mode a customer is carrying a product (i.e. a customer uses a shopping cart, basket, bag, or their hands to carry a product).
	Claims 2-12 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An information processing system comprising:
a detection unit that, based, on a shape of an object carried in by a customer, detects a carrying-in form of a product to be purchased by the customer; and
a notification information generation unit that generates notification information used for providing a notification in accordance with the carrying-in form to the customer.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized with an information processing system, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “information processing system”, “detection unit”, “notification information generation unit”, the steps of 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
An information processing system comprising:
a detection unit that, based, on a shape of an object carried in by a customer, detects a carrying-in form of a product to be purchased by the customer; and
a notification information generation unit that generates notification information used for providing a notification in accordance with the carrying-in form to the customer.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an information processing system, detection unit, and notification information generation unit, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to 
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 13 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons. 
Claim 14 is a storage medium reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.
Claims 2-12 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein when the carrying-in form is a form of a cart loaded with the product, the notification information generation means generates notification information for urging the customer to move the cart to a reading region of an identification information acquisition apparatus used for product registration (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the identification information acquisition apparatus acquires identification information reads from a storage medium included in the object by wireless communication (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment, retrieving information in memory is a well-understood, routine, and conventional activity (see Versata, OIP Techs))
wherein the detection means detects the carrying-in form based on distance information acquired by a ranging apparatus that acquires a distance to a ranging target (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the ranging apparatus includes a Light Detection and Ranging (LiDAR) device (the additional element generally links the abstract idea to a particular technological environment, further specifying the type of device included in the 
wherein the LIDAR device includes a laser light source that emits invisible light (the additional element generally links the abstract idea to a particular technological environment)
wherein the notification information is supplied to an image projection apparatus that displays an image including the notification by emitting visible light (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the image projection apparatus displays the image on the floor surface of a shop (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the image projection apparatus displays the image near the customer (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 13, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jones et al., U.S. 20160342923 A1 (hereafter referred to as “Jones”).

Regarding claim 1, Jones discloses an information processing system comprising: 
a detection unit [machine vision device] that, based, on a shape of an object carried in by a customer, detects a carrying-in form of a product to be purchased by the customer (Jones: [0025] – “detecting a quantity of shopping carts and a quantity of shopping baskets in the checkout lane using a machine vision device”; [0027] – “machine vision can be used to capture images via the image capturing device to determine the approximate height of the items in the shopping cart or shopping basket”); and
a notification information generation unit [lane parameter module] that generates notification information [metrics, checkout lane parameter such as speed] used for providing a notification in accordance with the carrying-in form to the customer ([0033 and 0038] – a number of shopping carts and shopping baskets and customers without any cart or basket can be retrieved by the metrics module. The lane parameter module may convert these metrics into a checkout lane parameter indicating a checkout lane speed which is then graphically represented on the user interface module). Examiner’s note: It is noted in Applicant’s specification, see paragraph [0042], notification information may be data of a notification message urging a customer to move a product to a suitable place. Further, in [0059], the notification may be displayed on a display device.

Regarding claim 7, Jones discloses the information processing system according to claim 1. Jones further discloses wherein the detection means detects the carrying-in form based on distance information acquired by a ranging apparatus that acquires a distance to a ranging target [the cart or the basket] (Jones: [0060] – “sensors will determine the distance from the location of the sensors to the point at which the acoustic or electromagnetic radiation intersects with the shopping cart or shopping basket. The sensors will calculate the difference between the calculated height of the shopping cart and of the predetermined stored measurements (e.g., the distance from the sensors to the floor, the height of the shopping cart, or the height of the 

Regarding claim 13, all the limitations in method claim 13 closely parallel the limitations in system claim 1 and are therefore rejected on the same basis.

Regarding claim 14, all the limitations in non-transitory storage medium claim 14 closely parallel the limitations in system claim 1 and are therefore rejected on the same basis. Jones further discloses a storage medium storing a program that causes a computer to perform (Jones: [0005] – “a non-transitory machine-readable medium storing instructions executable by a processing device is provided”).
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:


Claims 2-3, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Konishi et al., U.S. 20150112825 A1 (hereafter referred to as “Konishi”). 

Regarding claim 2, Jones discloses the information processing system according to claim 1. Jones does not explicitly disclose wherein the notification is to urge the customer to move the product to a place in accordance with the carrying-in form.
Konishi, on the other hand, teaches wherein the notification is to urge the customer to move the product to a place in accordance with the carrying-in form in [0046] – “in FIG. 6, U-shaped guide images G are projected on both sides of the checkout terminal 1. As illustrated in FIG. 6, the orientations of the U-shaped projected guide images G on both sides are different by 180 degrees. This is because the guide images G are aimed at guiding an entry direction of the shopping cart 10 for a customer by the orientations of the U shapes. In other words, the shopping cart 10 of a customer is supposed to enter the area of the guide image G from a direction in which the U shape is open”. Examiner’s note: Applicant’s specification, in paragraph [0042] states notification information may be data of a notification message include in a projection image.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Konishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Regarding claim 3, Jones discloses the information processing system according to claim 1. Konishi teaches wherein when the carrying-in form is a form of a cart loaded with the product, the notification information generation means generates notification information used for urging the customer to move the cart to a reading region of an identification information acquisition apparatus used for product registration (Konishi: [0046] – “in FIG. 6, U-shaped guide images G are projected on both sides of the checkout terminal 1. As illustrated in FIG. 6, the orientations of the U-shaped projected guide images G on both sides are different by 180 degrees. This is because the guide images G are aimed at guiding an entry direction of the shopping cart 10 for a customer by the orientations of the U shapes. In other words, the shopping cart 10 of a customer is supposed to enter the area of the guide image G from a direction in which the U shape is open”).
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Konishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would 

Regarding claim 6, Jones in view of Konishi teaches the information processing system according to claim 3. Konishi further teaches wherein the identification information acquisition apparatus acquires identification information read from the product by wireless communication (Konishi: [0035] – “communication device 42 wirelessly transmits image information from the monitoring camera 7 to a monitor or wirelessly transmits merchandise data read by the scanner device 5 to a store server”).
 	It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Konishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, to include the teachings of Konishi, in order to provide customers with self-scanning to perform the checkout themselves without a store clerk and avoid the time and labor it takes to take out and sort items for scanning (Konishi: [0003-0004]).

Regarding claim 10, Jones discloses the information processing system according to claim 1. Jones does not explicitly disclose wherein the notification information is supplied to an image projection apparatus that displays an image including the notification by emitting visible light.
Konishi, on the other hand, teaches wherein the notification information is supplied to an image projection apparatus that displays an image including the notification by emitting visible light in [0045] – “the checkout terminal 1 causes each image projection device 20 to irradiate the floor with laser light, so as to project an image”; [0045] – the guide images guide an entry direction for the customer and whether customers should enter the area or not.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Konishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, to include the teachings of Konishi, in order to reduce customer uncertainty, time, and labor regarding the most convenient position to scan items at a checkout terminal (Konishi: [0004]).

Regarding claim 11, Jones in view of Konishi teaches the information processing system according to claim 10. Konishi further teaches wherein the image projection apparatus displays the image on a floor surface of a shop (Konishi: [claim 2] – “an image projecting unit disposed 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Konishi with Jones for the reasons identified above with respect to claim 10.
Regarding claim 12, Jones in view of Konishi teaches the information processing system according to claim 11. Konishi further teaches wherein the image projection apparatus displays the image near the customer (Konishi: [claim 2] – “an image projecting unit disposed at the lateral side of the checkout terminal and configured to project an image on a floor with light”; see Fig. 6, element G).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Konishi with Jones for the reasons identified above with respect to claim 10.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Oosugi et al., U.S. 20070255665 A1 (hereafter referred to as “Oosugi”).

Regarding claim 4, Jones discloses the information processing system according to claim 1. Jones further discloses wherein when the carrying-in form is a form of a basket or a bag containing the product (Jones: [0025] – “detecting a quantity of shopping carts and a quantity of shopping baskets in the checkout lane using a machine vision device or system”).
 notification information generation means generates notification information used for urging the customer to move the basket or the bag onto a reading stage having an identification information acquisition apparatus used for product registration.
Oosugi, on the other hand, teaches notification information generation means generates notification information used for urging the customer to move the basket or the bag onto a reading stage [placing table 303a of scale device 301] having an identification information acquisition apparatus [barcode scanner 203] used for product registration in [0108] – The customer may select if they are shopping with a bag or a basket. If a basket is selected, the controller 253 generates and displays an image guiding the customer to place their basket on the placing table 303a of the scale device 301 (see element A, A1, and A2 in Fig. 10); [0113] – the customer holds the article in front of the barcode scanner 203 to read the barcode (see element B in Fig. 10).
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Oosugi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, to include the teachings of Oosugi, in order to improve user convenience by providing the customer with a display assisting the sales process (Oosugi: [0095]).

Regarding claim 5, Jones discloses the information processing system according to claim 1. Jones further discloses wherein when the carrying-in form is a form of the product alone (Jones: [0033] – metrics module 120 retrieves a number of customers without any cart or basket in the checkout lane).
Jones does not explicitly disclose the notification information generation means generates notification information used for urging the customer to place the product on a reading stage having an identification information acquisition apparatus used for product registration.
Oosugi, on the other hand, teaches the notification information generation means generates notification information used for urging the customer to place the product on a reading stage [placing table 303a of scale device 301] having an identification information acquisition apparatus used for product registration in [0116] – “FIG. 11 is an exemplary diagram showing the basic display B and the reading confirmation display C with respect to the article to be placed on the temporary placing table 306”.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Oosugi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, to include the teachings of Oosugi, in order to improve user convenience by providing the customer with a display assisting the sales process (Oosugi: [0095]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Uchimura et al., U.S. 20210025985 A1 (hereafter referred to as “Uchimura”).

Regarding claim 8, Jones discloses the information processing system according to claim 7. Jones does not explicitly disclose wherein the ranging apparatus includes a Light Detection and Ranging (LiDAR) device.
Uchimura, on the other hand, teaches wherein the ranging apparatus includes a Light Detection and Ranging (LiDAR) device in [0032] – “The ranging apparatus 100 is an apparatus including a laser ranging device such as a Light Detection and Ranging (LiDAR) device”.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Jones, the limitations emphasized above, as taught by Uchimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, to include the teachings of Uchimura, in order to provide a sensor with higher functionality in a monitoring apparatus (Uchimura: [0007]).

Regarding claim 9, Jones in view of Uchimura the information processing system according to claim 8. Uchimura further teaches wherein the LiDAR device includes a laser light source that emits invisible light (Uchimura: [0032] – “The ranging apparatus 100 can acquire a 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Uchimura with Jones for the reasons identified above with respect to claim 8.



















Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Volta et al., U.S. 10552814 B2, teaches a shopping cart monitoring system for store checkout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ELISA H YANG/Examiner, Art Unit 3625           
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625